 



Exhibit 10.9
First and Second Excess Reinstatement Premium Protection
Reinsurance Contract
Effective: June 1, 2007
issued to
Liberty American Insurance Company
Pinellas Park, Florida
Liberty American Select Insurance Company
Pinellas Park, Florida
and
any and all other companies which are now
or may hereafter become member companies of
Liberty American Insurance Group, Inc.

      07\M2U1140   (BENFIELD LOGO) [w41777w4177701.gif]

 



--------------------------------------------------------------------------------



 



Table of Contents

              Article       Page
 
           
I
  Coverage     1  
 
           
II
  Commencement and Termination     1  
 
           
III
  Concurrency of Conditions     3  
 
           
IV
  Reinsurance Premium     3  
 
           
V
  Loss Notices and Settlements     4  
 
           
VI
  Late Payments     4  
 
           
VII
  Offset (BRMA 36D)     6  
 
           
VIII
  Access to Records (BRMA 1D)     6  
 
           
IX
  Errors and Omissions (BRMA 14F)     6  
 
           
X
  Currency (BRMA 12A)     6  
 
           
XI
  Taxes (BRMA 50B)     6  
 
           
XII
  Federal Excise Tax     7  
 
           
XIII
  Funding Requirements     7  
 
           
XIV
  Insolvency     8  
 
           
XV
  Arbitration     9  
 
           
XVI
  Service of Suit     10  
 
           
XVII
  Agency Agreement     11  
 
           
XVIII
  Governing Law     11  
 
           
XIX
  Confidentiality     11  
 
           
XX
  Severability     11  
 
           
XXI
  Intermediary (BRMA 23A)     11  
 
           
 
  Schedule A        
 
           
 
  Schedule B        

      07\M2U1140   (BENFIELD LOGO) [w41777w4177701.gif]

 



--------------------------------------------------------------------------------



 



First and Second Excess Reinstatement Premium Protection
Reinsurance Contract
Effective: June 1, 2007
issued to
Liberty American Insurance Company
Pinellas Park, Florida
Liberty American Select Insurance Company
Pinellas Park, Florida
and
any and all other companies which are now
or may hereafter become member companies of
Liberty American Insurance Group, Inc.
(hereinafter referred to collectively as the “Company”)
by
The Subscribing Reinsurer(s) Executing the
Interests and Liabilities Agreement(s)
Attached Hereto
(hereinafter referred to as the “Reinsurer”)
Article I — Coverage
By this Contract the Reinsurer agrees to indemnify the Company for 100% of any
reinstatement premium which the Company pays or becomes liable to pay as a
result of loss occurrences commencing during the term of this Contract under the
provisions of the First and Second Excess layers of the Company’s Florida Only
Excess Catastrophe Reinsurance Contract, effective June 1, 2007 (hereinafter
referred to as the “Underlying Contract” and described in Schedule A attached to
and forming part of this Contract), subject to the terms and conditions set
forth herein and in Schedule B attached to and forming part of this Contract.
Article II — Commencement and Termination

A.   This Contract shall become effective at 12:01 a.m., Local Standard Time at
the location where the loss occurrence commences, June 1, 2007, with respect to
reinstatement premium payable by the Company under the provisions of the
Underlying Contract as a result of losses arising out of loss occurrences
commencing at or after that time and date, and shall remain in force until
12:01 a.m., Local Standard Time at the location where the loss occurrence
commences, June 1, 2008.

B.   Notwithstanding the provisions of paragraph A above, if any of the
following events occur on or after the date lines are bound and, with the timing
exceptions as qualified by

      07\M2U1140
Page 1   (BENFIELD LOGO) [w41777w4177701.gif]

 



--------------------------------------------------------------------------------



 



subparagraphs 1 and 2 below, before the termination of the Contract, the Company
may terminate a Subscribing Reinsurer’s percentage share in this Contract:

  1.   The Subscribing Reinsurer’s surplus as regards policyholders or the
foreign equivalent thereto after the date lines are bound for this Contract has
been reduced by more than 25.0% of the amount of surplus or foreign equivalent
12 months prior to that date; or     2.   The Subscribing Reinsurer’s surplus as
regards policyholders or the foreign equivalent thereto at any time between the
date lines are bound and the date of termination of this Contract has been
reduced by more than 25.0% of the amount of surplus or foreign equivalent at the
date of the Subscribing Reinsurer’s most recent financial statement filed with
regulatory authorities and available to the public as of the date lines are
bound for this Contract; or     3.   The Subscribing Reinsurer’s A.M. Best’s
rating has been assigned or downgraded below A- (inclusive of “Not Rated”
ratings) and/or Standard & Poor’s rating has been assigned or downgraded below
BBB+; or     4.   The Subscribing Reinsurer has become merged with, acquired by
or controlled by any other company, corporation or unaffiliated individual(s)
not controlling the Subscribing Reinsurer’s operations previously; or     5.   A
State Insurance Department or other legal authority has ordered the Subscribing
Reinsurer to cease writing business; or     6.   The Subscribing Reinsurer has
become insolvent or has been placed into liquidation or receivership (whether
voluntary or involuntary) or proceedings have been instituted against the
Subscribing Reinsurer for the appointment of a receiver, liquidator,
rehabilitator, conservator or trustee in bankruptcy, or other agent known by
whatever name, to take possession of its assets or control of its operations; or
    7.   The Subscribing Reinsurer has reinsured its entire liability under this
Contract without the Company’s prior written consent (except for inter-company
pooling arrangements); or     8.   The Subscribing Reinsurer has ceased assuming
new or renewal property or casualty treaty reinsurance business.

The Company has 30 days from the date of public announcement or discovery to
exercise the option to terminate a Subscribing Reinsurer’s percentage share in
this Contract. To terminate a Subscribing Reinsurer’s percentage share in this
Contract, the Company must provide the Subscribing Reinsurer with formal notice.
Such notice, which shall be postmarked no later than the last day of the
aforementioned 30-day period, shall include the effective date of termination.
The effective date of termination shall be as selected by the Company and shall
be one of the following:

  a.   The last day of the month prior to the date of any public announcement or
discovery; or

      07\M2U1140
Page 2   (BENFIELD LOGO) [w41777w4177701.gif]

 



--------------------------------------------------------------------------------



 



  b.   The date of any public announcement or discovery; or     c.   The last
day of any month after the date of any public announcement or discovery; or    
d.   The date of the Company’s written notice to the Subscribing Reinsurer
advising of the termination; or     e.   The date of notice provided by the
Subscribing Reinsurer (should the Subscribing Reinsurer elect to provide one).

C.   If this Contract is terminated or expires while a loss occurrence covered
hereunder is in progress, the Reinsurer’s liability hereunder shall, subject to
the other terms and conditions of this Contract, be determined as if the entire
loss occurrence had occurred prior to the termination or expiration of this
Contract, provided that no part of such loss occurrence is claimed against any
renewal or replacement of this Contract.

Article III — Concurrency of Conditions

A.   It is agreed that this Contract will follow the terms, conditions,
exclusions, definitions, warranties and settlements of the Company under the
Underlying Contract which are not inconsistent with the provisions of this
Contract.

B.   The Company shall advise the Reinsurer of any material changes in the
Underlying Contract which may affect the liability of the Reinsurer under this
Contract.

Article IV — Reinsurance Premium

A.   As premium for the reinsurance provided hereunder for each excess layer for
the term of this Contract, the Company shall pay the Reinsurer the product of
the following:

  1.   The factor, shown as “Reinstatement Factor” for that excess layer in
Schedule B attached hereto; times     2.   The final adjusted Rate on Line for
the corresponding excess layer under the Underlying Contract; times     3.   The
final adjusted premium paid by the Company for the corresponding excess layer
under the Underlying Contract.

“Final adjusted Rate on Line” as used herein shall mean the final adjusted
premium paid by the Company for the corresponding excess layer under the
Underlying Contract divided by the amount shown as “Underlying Contract
Reinsurer’s Per Occurrence Limit” for that excess layer in Schedule B attached
hereto.

      07\M2U1140
Page 3   (BENFIELD LOGO) [w41777w4177701.gif]

 



--------------------------------------------------------------------------------



 



B.   The Company shall pay the Reinsurer an annual deposit premium for each
excess layer of the amount shown as “Deposit Premium” for that excess layer in
Schedule B attached hereto, in four equal installments of the amount shown as
“Quarterly Deposit Premium” for that excess layer in Schedule B attached hereto,
on June 1, September 1 and December 1 of 2007 and March 1 of 2008.

C.   Within 45 days after the expiration of this Contract, the Company shall
provide a report to the Reinsurer setting forth the premium due hereunder for
each excess layer, computed in accordance with paragraph A above, and any
additional premium due the Reinsurer or return premium due the Company for each
such excess layer shall be remitted promptly.

D.   In the event a Subscribing Reinsurer’s participation in this Contract is
terminated under the provisions of paragraph B of the Commencement and
Termination Article, no deposit premium installment shall be due after the
effective date of termination and the adjusted premium for each excess layer
shall be calculated by dividing the number of days the Subscribing Reinsurer
participated on this Contract by the number of days of the original term of this
Contract, and multiplying the quotient thereof by the Subscribing Reinsurer’s
percentage share of the reinsurance premium for such excess layer calculated in
accordance with paragraph A above.

Article V — Loss Notices and Settlements

A.   Whenever reinstatement premium settlements made by the Company under the
Underlying Contract appear likely to result in a claim hereunder, the Company
shall notify the Reinsurer. The Company will advise the Reinsurer of all
subsequent developments relating to such claims that, in the opinion of the
Company, may materially affect the position of the Reinsurer.

B.   All reinstatement premium settlements made by the Company under the
Underlying Contract, provided they are within the terms of the Underlying
Contract and within the terms of this Contract, shall be binding upon the
Reinsurer, and the Reinsurer agrees to pay all amounts for which it may be
liable upon receipt of reasonable evidence of the amount paid (or scheduled to
be paid within 14 days) by the Company.

Article VI — Late Payments

A.   The provisions of this Article shall not be implemented unless specifically
invoked, in writing, by one of the parties to this Contract.

B.   In the event any premium, loss or other payment due either party is not
received by the intermediary named in the Intermediary Article (BRMA 23A)
(hereinafter referred to as the “Intermediary”) by the payment due date, the
party to whom payment is due may, by notifying the Intermediary in writing,
require the debtor party to pay, and the debtor party agrees to pay, an interest
penalty on the amount past due calculated for each such payment on the last
business day of each month as follows:

      07\M2U1140
Page 4   (BENFIELD LOGO) [w41777w4177701.gif]

 



--------------------------------------------------------------------------------



 



  1.   The number of full days which have expired since the due date or the last
monthly calculation, whichever the lesser, times     2.   1/365ths of the
six-month United States Treasury Bill Rate as quoted in The Wall Street Journal
on the first business day of the month for which the calculation is made; times
    3.   The amount past due, including accrued interest.

It is agreed that interest shall accumulate until payment of the original amount
due plus interest penalties have been received by the Intermediary.

C.   The establishment of the due date shall, for purposes of this Article, be
determined as follows:

  1.   As respects the payment of routine deposits and premiums due the
Reinsurer, the due date shall be as provided for in the applicable section of
this Contract. In the event a due date is not specifically stated for a given
payment, it shall be deemed due 30 days after the date of transmittal by the
Intermediary of the initial billing for each such payment.     2.   Any claim or
loss payment due the Company hereunder shall be deemed due 10 business days
after the proof of loss or demand for payment is transmitted to the Reinsurer.
If such loss or claim payment is not received within the 10 days, interest will
accrue on the payment or amount overdue in accordance with paragraph B above,
from the date the proof of loss or demand for payment was transmitted to the
Reinsurer.     3.   As respects any payment, adjustment or return due either
party not otherwise provided for in subparagraphs 1 and 2 of this paragraph C,
the due date shall be as provided for in the applicable section of this
Contract. In the event a due date is not specifically stated for a given
payment, it shall be deemed due 10 business days following transmittal of
written notification that the provisions of this Article have been invoked.

For purposes of interest calculations only, amounts due hereunder shall be
deemed paid upon receipt by the Intermediary.

D.   Nothing herein shall be construed as limiting or prohibiting a Subscribing
Reinsurer from contesting the validity of any claim, or from participating in
the defense of any claim or suit, or prohibiting either party from contesting
the validity of any payment or from initiating any arbitration or other
proceeding in accordance with the provisions of this Contract. If the debtor
party prevails in an arbitration or other proceeding, then any interest
penalties due hereunder on the amount in dispute shall be null and void. If the
debtor party loses in such proceeding, then the interest penalty on the amount
determined to be due hereunder shall be calculated in accordance with the
provisions set forth above unless otherwise determined by such proceedings. If a
debtor party advances payment of any amount it is contesting, and proves to be
correct in its contestation, either in whole or in part, the other

      07\M2U1140
Page 5   (BENFIELD LOGO) [w41777w4177701.gif]

 



--------------------------------------------------------------------------------



 



party shall reimburse the debtor party for any such excess payment made plus
interest on the excess amount calculated in accordance with this Article.

E.   Interest penalties arising out of the application of this Article that are
$100 or less from any party shall be waived unless there is a pattern of late
payments consisting of three or more items over the course of any 12-month
period.

Article VII — Offset (BRMA 36D)
The Company and the Reinsurer, each at its option, may offset any balance or
balances, whether on account of premiums, claims and losses, loss expenses or
salvages due from one party to the other under this Contract; provided, however,
that in the event of the insolvency of a party hereto, offsets shall only be
allowed in accordance with applicable statutes and regulations.
Article VIII — Access to Records (BRMA 1D)
The Reinsurer or its designated representatives shall have access at any
reasonable time to all records of the Company which pertain in any way to this
reinsurance.
Article IX — Errors and Omissions (BRMA 14F)
Inadvertent delays, errors or omissions made in connection with this Contract or
any transaction hereunder shall not relieve either party from any liability
which would have attached had such delay, error or omission not occurred,
provided always that such error or omission is rectified as soon as possible
after discovery.
Article X — Currency (BRMA 12A)

A.   Whenever the word “Dollars” or the “$” sign appears in this Contract, they
shall be construed to mean United States Dollars and all transactions under this
Contract shall be in United States Dollars.

B.   Amounts paid or received by the Company in any other currency shall be
converted to United States Dollars at the rate of exchange at the date such
transaction is entered on the books of the Company.

Article XI — Taxes (BRMA 50B)
In consideration of the terms under which this Contract is issued, the Company
will not claim a deduction in respect of the premium hereon when making tax
returns, other than income or profits tax returns, to any state or territory of
the United States of America or the District of Columbia.

      07\M2U1140
Page 6   (BENFIELD LOGO) [w41777w4177701.gif]

 



--------------------------------------------------------------------------------



 



Article XII — Federal Excise Tax

A.   The Reinsurer has agreed to allow for the purpose of paying the Federal
Excise Tax the applicable percentage of the premium payable hereon as imposed
under Section 4371 of the Internal Revenue Code to the extent such premium is
subject to the Federal Excise Tax.

B.   In the event of any return of premium becoming due hereunder the Reinsurer
will deduct the applicable percentage from the return premium payable hereon and
the Company or its agent should take steps to recover the tax from the United
States Government.

Article XIII — Funding Requirements

A.   The Reinsurer agrees to fund, within 30 days of the Company’s request,
subject to receipt of satisfactory information from the Company, its share of
the Company’s ceded unearned premium and outstanding loss reserves (being the
sum of all reinstatement premiums paid by the Company under the Underlying
Contract but not yet recovered from the Reinsurer, plus the Company’s reserves
for reinstatement premiums due under the Underlying Contract, if any, determined
as of the date that this paragraph A first applies to the Reinsurer according to
the provisions of subparagraph (a) and/or (b) below) by:

  1.   Clean, irrevocable and unconditional letters of credit issued and
confirmed, if confirmation is required by the insurance regulatory authorities
involved, by a bank or banks meeting the NAIC Securities Valuation Office credit
standards for issuers of letters of credit and acceptable to said insurance
regulatory authorities; and/or     2.   Escrow accounts for the benefit of the
Company; and/or     3.   Cash advances;

if the Reinsurer:

  a.   Is unauthorized in any state of the United States of America or the
District of Columbia having jurisdiction over the Company and if, without such
funding, a penalty would accrue to the Company on any financial statement,
including but not limited to quarterly filings, it is required to file with the
insurance regulatory authorities involved; or     b.   Has an A.M. Best’s rating
below A- (inclusive of “Not Rated” ratings) and/or a Standard & Poor’s rating
below BBB+. However, this funding requirement will not apply to authorized
reinsurers who at inception are rated A or higher by A.M. Best and have a
policyholders’ surplus of $2,000,000,000 or more.

The Reinsurer, at its sole option, may fund in other than cash if its method of
funding is acceptable to the Company and to the insurance regulatory authorities
involved.

      07\M2U1140
Page 7   (BENFIELD LOGO) [w41777w4177701.gif]

 



--------------------------------------------------------------------------------



 



For the purpose of this Contract, the Lloyd’s U.S. Credit for Reinsurance Trust
Fund shall be considered an acceptable funding instrument.

B.   With regard to funding in whole or in part by letters of credit, it is
agreed that each letter of credit will be in a form acceptable to insurance
regulatory authorities involved, will be issued for a term of at least one year
and will include an “evergreen clause,” which automatically extends the term for
at least one additional year at each expiration date unless written notice of
non-renewal is given to the Company not less than 60 days prior to said
expiration date or longer where required by insurance regulatory authorities.
The Company and the Reinsurer further agree, notwithstanding anything to the
contrary in this Contract, that said letters of credit may be drawn upon by the
Company or its successors in interest at any time, without diminution because of
the insolvency of the Company or the Reinsurer, but only for one or more of the
following purposes:

  1.   To reimburse itself for the Reinsurer’s share of reinstatement premiums
paid by the Company under the terms of the Underlying Contract, unless paid in
cash by the Reinsurer;     2.   To reimburse itself for the Reinsurer’s share of
any other amounts claimed to be due hereunder, unless paid in cash by the
Reinsurer;     3.   To fund a cash account in an amount equal to the Reinsurer’s
share of any ceded unearned premium and/or outstanding loss reserves funded by
means of a letter of credit which is under non-renewal notice, if said letter of
credit has not been renewed or replaced by the Reinsurer 10 days prior to its
expiration date;     4.   To refund to the Reinsurer any sum in excess of the
actual amount required to fund the Reinsurer’s share of the Company’s ceded
unearned premium and/or outstanding loss reserves, if so requested by the
Reinsurer; and     5.   To reimburse itself for the Reinsurer’s portion of the
unearned reinsurance premium paid to the Reinsurer hereunder.

In the event the amount drawn by the Company on any letter of credit is in
excess of the actual amount required for B(1) or B(3), or in the case of B(2),
the actual amount determined to be due, the Company shall promptly return to the
Reinsurer the excess amount so drawn.
Article XIV — Insolvency

A.   In the event of the insolvency of one or more of the reinsured companies,
this reinsurance shall be payable directly to the company or to its liquidator,
receiver, conservator or statutory successor on the basis of the liability of
the company without diminution because of the insolvency of the company or
because the liquidator, receiver, conservator or statutory successor of the
company has failed to pay all or a portion of any claim. It is agreed, however,
that the liquidator, receiver, conservator or statutory successor of the

      07\M2U1140
Page 8   (BENFIELD LOGO) [w41777w4177701.gif]

 



--------------------------------------------------------------------------------



 



company shall give written notice to the Reinsurer of the pendency of a claim
against the company indicating the policy or bond reinsured which claim would
involve a possible liability on the part of the Reinsurer within a reasonable
time after such claim is filed in the conservation or liquidation proceeding or
in the receivership, and that during the pendency of such claim, the Reinsurer
may investigate such claim and interpose, at its own expense, in the proceeding
where such claim is to be adjudicated, any defense or defenses that it may deem
available to the company or its liquidator, receiver, conservator or statutory
successor. The expense thus incurred by the Reinsurer shall be chargeable,
subject to the approval of the Court, against the company as part of the expense
of conservation or liquidation to the extent of a pro rata share of the benefit
which may accrue to the company solely as a result of the defense undertaken by
the Reinsurer.

B.   Where two or more reinsurers are involved in the same claim and a majority
in interest elect to interpose defense to such claim, the expense shall be
apportioned in accordance with the terms of this Contract as though such expense
had been incurred by the company.

C.   It is further understood and agreed that, in the event of the insolvency of
one or more of the reinsured companies, the reinsurance under this Contract
shall be payable directly by the Reinsurer to the company or to its liquidator,
receiver or statutory successor, except as provided by Section 4118(a) of the
New York Insurance Law or except (1) where this Contract specifically provides
another payee of such reinsurance in the event of the insolvency of the company
or (2) where the Reinsurer with the consent of the direct insured or insureds
has assumed such policy obligations of the company as direct obligations of the
Reinsurer to the payees under such policies and in substitution for the
obligations of the company to such payees.

Article XV — Arbitration

A.   As a condition precedent to any right of action hereunder, any dispute or
difference between the Company and any Reinsurer relating to the interpretation
or performance of this Contract, including its formation or validity, or any
transaction under this Contract, whether arising before or after termination,
shall be submitted to arbitration.

B.   If more than one reinsurer is involved in the same dispute, all such
reinsurers shall constitute and act as one party for purposes of this Article
provided that communication shall be made by the Company to each of the
reinsurers constituting the one party, and provided, however, that nothing
therein shall impair the rights of such reinsurers to assert several, rather
than joint, defenses or claims, nor be construed as changing the liability of
the Reinsurer under the terms of this Contract from several to joint.

C.   Upon written request of any party, each party shall choose an arbitrator
and the two chosen shall select a third arbitrator. If either party refuses or
neglects to appoint an arbitrator within 30 days after receipt of the written
request for arbitration, the requesting party may appoint a second arbitrator.
If the two arbitrators fail to agree on the selection of a third arbitrator
within 30 days of their appointment, the Company shall petition the American
Arbitration Association to appoint the third arbitrator. If the American
Arbitration Association fails to appoint the third arbitrator within 30 days
after it has been requested to do so, either

      07\M2U1140
Page 9   (BENFIELD LOGO) [w41777w4177701.gif]

 



--------------------------------------------------------------------------------



 



party may request a justice of a court of general jurisdiction of the state in
which the arbitration is to be held to appoint the third arbitrator. All
arbitrators shall be active or retired officers of insurance or reinsurance
companies, or Lloyd’s London Underwriters, and disinterested in the outcome of
the arbitration. Each party shall submit its case to the arbitrators within
30 days of the appointment of the third arbitrator.

D.   The parties hereby waive all objections to the method of selection of the
arbitrators, it being the intention of both sides that all the arbitrators be
chosen from those submitted by the parties.

E.   The arbitrators shall have the power to determine all procedural rules for
the holding of the arbitration including but not limited to inspection of
documents, examination of witnesses and any other matter relating to the conduct
of the arbitration. The arbitrators shall interpret this Contract as an
honorable engagement and not as merely a legal obligation; they are relieved of
all judicial formalities and may abstain from following the strict rules of law.
The arbitrators may award interest and costs. Each party shall bear the expense
of its own arbitrator and shall share equally with the other party the expenses
of the third arbitrator and of the arbitration.

F.   The decision in writing of the majority of the arbitrators shall be final
and binding upon both parties. Judgment may be entered upon the final decision
of the arbitrators in any court having jurisdiction. The arbitration shall take
place in Pinellas Park, Florida, unless otherwise mutually agreed between the
Company and the Reinsurer.

G.   This Article shall remain in full force and effect in the event any other
provision of this Contract shall be found invalid or non-binding.

H.   All time limitations stated in this Article may be amended by mutual
consent of the parties, and will be amended automatically to the extent made
necessary by any circumstances beyond the control of the parties.

Article XVI — Service of Suit
(Applicable if the Reinsurer is not domiciled in the United States of America,
and/or is not authorized in any State, Territory or District of the United
States where authorization is required by insurance regulatory authorities. This
Article is not intended to conflict with or override the parties’ obligations to
arbitrate their disputes in accordance with the Arbitration Article.)

A.   It is agreed that in the event the Reinsurer fails to pay any amount
claimed to be due hereunder, the Reinsurer, at the request of the Company, will
submit to the jurisdiction of any court of competent jurisdiction within the
United States. Nothing in this Article constitutes or should be understood to
constitute a waiver of the Reinsurer’s rights to commence an action in any court
of competent jurisdiction in the United States, to remove an action to a United
States District Court, or to seek a transfer of a case to another court as
permitted by the laws of the United States or of any state in the United States.

      07\M2U1140
Page 10   (BENFIELD LOGO) [w41777w4177701.gif]

 



--------------------------------------------------------------------------------



 



B.   Further, pursuant to any statute of any state, territory or district of the
United States which makes provision therefore, the Reinsurer hereby designates
the party named in its Interests and Liabilities Agreement, or if no party is
named therein, the Superintendent, Commissioner or Director of Insurance or
other officer specified for that purpose in the statute, or his successor or
successors in office, as its true and lawful attorney upon whom may be served
any lawful process in any action, suit or proceeding instituted by or on behalf
of the Company or any beneficiary hereunder arising out of this Contract.

Article XVII — Agency Agreement
If more than one reinsured company is named as a party to this Contract, the
first named company shall be deemed the agent of the other reinsured companies
for purposes of sending or receiving notices required by the terms and
conditions of this Contract, and for purposes of remitting or receiving any
monies due any party.
Article XVIII — Governing Law
This Contract shall be governed as to performance, administration and
interpretation by the laws of the State of Florida exclusive of the rules with
respect to conflicts of law, except as to rules with respect to credit for
reinsurance in which case the applicable rules of all states shall apply.
Article XIX — Confidentiality
The Reinsurer, except with the express prior written consent of the Company,
shall not directly or indirectly, communicate, disclose or divulge to any third
party, any knowledge or information that may be acquired either directly or
indirectly as a result of the inspection of the Company’s books, records and
papers. The restrictions as outlined in this Article shall not apply to
communication or disclosures that the Reinsurer is required to make to its
statutory auditors, retrocessionaires, legal counsel, arbitrators involved in
any arbitration procedures under this Contract or disclosures required upon
subpoena or other duly-issued order of a court or other governmental agency or
regulatory authority.
Article XX — Severability
If any provision of this Contract should be invalid under applicable laws, the
latter shall control but only to the extent of the conflict without affecting
the remaining provisions of this Contract.
Article XXI — Intermediary (BRMA 23A)
Benfield, Inc. is hereby recognized as the Intermediary negotiating this
Contract for all business hereunder. All communications (including but not
limited to notices, statements, premium, return premium, commissions, taxes,
losses, loss adjustment expense, salvages and loss

      07\M2U1140
Page 11   (BENFIELD LOGO) [w41777w4177701.gif]

 



--------------------------------------------------------------------------------



 



settlements) relating thereto shall be transmitted to the Company or the
Reinsurer through Benfield, Inc. Payments by the Company to the Intermediary
shall be deemed to constitute payment to the Reinsurer. Payments by the
Reinsurer to the Intermediary shall be deemed to constitute payment to the
Company only to the extent that such payments are actually received by the
Company.
In Witness Whereof, the Company by its duly authorized representative has
executed this Contract as of the date undermentioned at:
Pinellas Park, Florida, this 16th day of July in the year 2007.

            Liberty American Insurance Group, Inc. (for and on behalf of the
"Company")            /s/ T. Bruce Meyer       T. Bruce Meyer, Pres. & CEO
(Print name and title)
                       

      07\M2U1140
Page 12   (BENFIELD LOGO) [w41777w4177701.gif]

 



--------------------------------------------------------------------------------



 



Schedule A
First and Second Excess Reinstatement Premium Protection
Reinsurance Contract
Effective: June 1, 2007
issued to
Liberty American Insurance Company
Pinellas Park, Florida
Liberty American Select Insurance Company
Pinellas Park, Florida
and
any and all other companies which are now
or may hereafter become member companies of
Liberty American Insurance Group, Inc.

                      First   Second     Excess   Excess                  
Company’s Retention   $ 3,500,000     $ 7,700,000                    
Reinsurer’s Per Occurrence Limit   $ 4,200,000     $ 8,300,000                  
  Reinsurer’s Term Limit   $ 8,400,000     $ 16,600,000                    
Minimum Premium   $ 1,599,360     $ 2,390,400                     Adjustment
Rate     0.031565 %     0.047178 %                   Deposit Premium   $
1,999,200     $ 2,988,000                     Quarterly Deposit Premium   $
499,800     $ 747,000  

      07\M2U1140
Schedule A   (BENFIELD LOGO) [w41777w4177701.gif]

 



--------------------------------------------------------------------------------



 



Schedule B
First and Second Excess Reinstatement Premium Protection
Reinsurance Contract
Effective: June 1, 2007
issued to
Liberty American Insurance Company
Pinellas Park, Florida
Liberty American Select Insurance Company
Pinellas Park, Florida
and
any and all other companies which are now
or may hereafter become member companies of
Liberty American Insurance Group, Inc.

                      First   Second     Excess   Excess                  
Reinstatement Factor     1.17647       1.25000                     Underlying
Contract Reinsurer’s Per Occurrence Limit   $ 4,200,000     $ 8,300,000        
            Deposit Premium   $ 1,119,552     $ 1,344,600                    
Quarterly Deposit Premium   $ 279,888     $ 336,150  

The figures listed above for each excess layer shall apply to each Subscribing
Reinsurer in the percentage share for that excess layer as expressed in its
Interests and Liabilities Agreement attached hereto.

      07\M2U1140
Schedule B   (BENFIELD LOGO) [w41777w4177701.gif]

 



--------------------------------------------------------------------------------



 



Interests and Liabilities Agreement
of
DaVinci Reinsurance Ltd.
Hamilton, Bermuda
(hereinafter referred to as the “Subscribing Reinsurer”)
with respect to the
First and Second Excess Reinstatement Premium Protection
Reinsurance Contract
Effective: June 1, 2007
issued to and duly executed by
Liberty American Insurance Company
Pinellas Park, Florida
Liberty American Select Insurance Company
Pinellas Park, Florida
and
any and all other companies which are now
or may hereafter become member companies of
Liberty American Insurance Group, Inc.
The Subscribing Reinsurer hereby accepts the following percentage shares in the
interests and liabilities of the “Reinsurer” as set forth in the attached
Contract captioned above:
     50.0% of the First Excess Reinstatement Premium Protection Reinsurance
     50.0% of the Second Excess Reinstatement Premium Protection Reinsurance
This Agreement shall become effective at 12:01 a.m., Local Standard Time,
June 1, 2007, and shall continue in force until 12:01 a.m., Local Standard Time,
June 1, 2008, unless earlier terminated in accordance with the provisions of the
attached Contract.
The Subscribing Reinsurer’s share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers, it being understood that the Subscribing
Reinsurer shall in no event participate in the interests and liabilities of the
other reinsurers.
In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date undermentioned at:
Hamilton, Bermuda, this 24 day of July in the year 2007.

         
 
DaVinci Reinsurance Ltd.    
 
       
 
By  /s/ Justin O’Keefe    
 
  Justin O’Keefe, VP    

      07IL\M2U1140   (BENFIELD LOGO) [w41777w4177701.gif]

 



--------------------------------------------------------------------------------



 



Interests and Liabilities Agreement
of
Renaissance Reinsurance, Ltd.
Hamilton, Bermuda
(hereinafter referred to as the “Subscribing Reinsurer”)
with respect to the
First and Second Excess Reinstatement Premium Protection
Reinsurance Contract
Effective: June 1, 2007
issued to and duly executed by
Liberty American Insurance Company
Pinellas Park, Florida
Liberty American Select Insurance Company
Pinellas Park, Florida
and
any and all other companies which are now
or may hereafter become member companies of
Liberty American Insurance Group, Inc.
The Subscribing Reinsurer hereby accepts the following percentage shares in the
interests and liabilities of the “Reinsurer” as set forth in the attached
Contract captioned above:
     50.0% of the First Excess Reinstatement Premium Protection Reinsurance
     50.0% of the Second Excess Reinstatement Premium Protection Reinsurance
This Agreement shall become effective at 12:01 a.m., Local Standard Time,
June 1, 2007, and shall continue in force until 12:01 a.m., Local Standard Time,
June 1, 2008, unless earlier terminated in accordance with the provisions of the
attached Contract.
The Subscribing Reinsurer’s share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers, it being understood that the Subscribing
Reinsurer shall in no event participate in the interests and liabilities of the
other reinsurers.
In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date undermentioned at:
Hamilton, Bermuda, this 24 day of July in the year 2007.

         
 
Renaissance Reinsurance, Ltd.    
 
 
 
   
 
By  /s/ Justin O’Keefe    
 
  Justin O’Keefe, VP    
 
       

      07IL\M2U1140   (BENFIELD LOGO) [w41777w4177701.gif]

 



--------------------------------------------------------------------------------



 



First and Second Excess Reinstatement Premium Protection
Reinsurance Contract
Effective: June 1, 2007
issued to
Liberty American Insurance Company
Pinellas Park, Florida
Liberty American Select Insurance Company
Pinellas Park, Florida
and
any and all other companies which are now
or may hereafter become member companies of
Liberty American Insurance Group, Inc.
First Excess Reinstatement Premium Protection Reinsurance

          Reinsurers   Participations
 
       
DaVinci Reinsurance Ltd.
    50.0 %
Renaissance Reinsurance, Ltd.
    50.0  
 
       
Total
    100.0 %

Second Excess Reinstatement Premium Protection Reinsurance

          Reinsurers   Participations
 
       
DaVinci Reinsurance Ltd.
    50.0 %
Renaissance Reinsurance, Ltd.
    50.0  
 
       
Total
    100.0 %

      07IL\M2U1140   (BENFIELD LOGO) [w41777w4177701.gif]

 